DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 11, 12, and 16 in response filed May 23, 2022 are acknowledged by the Examiner. 
Claims 1-8, 10-12, and 16-25 are pending in the current action.
Response to Arguments
	In response to “Claim Rejections- 35 USC 103”
Applicant’s arguments, with respect to the rejection(s) of claim 1 under Frazier et al in view of Mulhollan et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Domingo et al in view of Mulhollan et al. 
In response to “Claim Rejections- 35 USC 103”
Applicant’s arguments regarding claim 1 are responded to above. No further arguments were presented. 
In response to “Claim Rejections- 35 USC 103”
Applicant’s arguments regarding claim 1 are responded to above. No further arguments were presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Domingo et al (US 2007/0186933) in view of Mulhollan et al (US 4614187). 
With respect to claim 1, Domingo et al discloses A connection rod for a tongue manipulation device system (Fig 36 connection rod system 134/134for extraction of an implant in the body, would be capable of being applied to the tongue due to its shape and current functional capabilities // Fig 5 connection rod 17 system for extraction of an implant in the body, would be capable of being applied to the tongue due to its shape and current functional capabilities), the connection rod comprising: a first coupling part configured to directly couple the distal end of the connection rod to a tongue advancer (Fig 36 coupling part 132 configured to directly couple to implant 14 // Fig 8, coupling part 36 configured to directly couple to the implant 14); and a second coupling part configured to couple a proximal end of the connection rod to an implant tool or a removal tool (Fig 38, second coupling part configured to couple to the removal tool/ sheath 20 // Fig 7, second coupling part configured to couple to the removal tool/sheath 20/10), wherein the connection rod is configured to transmit a tension or pulling force … directly to the tongue advancer such that the tongue advancer is configured to be retracted within the implant tool or removal tool respectively (Fig 38, connection rod transmits the pulling force of the user directly to the implant 14 // Fig 8, connection rod transmits the pulling force of the user directly to the implant 14).
Domingo et al is silent on wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool directly to the tongue advancer.
Mulhollan et al teaches an analogous implanted system (Fig 6) having a connection rod 32 directly contacting the implanted member 46 (Fig 6), and an implant/removal tool 62 (Fig 4), wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool 62 directly to the implanted member 46 such that the implanted member is configured to be retracted within the implant tool or removal tool respectively (Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and sheath of Domingo et al to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).
With respect to claim 2, Domingo et al/Mulhollan et al discloses The connection rod as claimed in claim 1 (Domingo Fig 36 embodiment) wherein the first coupling part comprises a screw thread configured to couple to an associated tongue advancer screw thread (Domingo Fig 36-38, screw threads 132/130).
With respect to claim 3, Domingo et al/Mulhollan et al discloses The connection rod as claimed in claim 2 (Domingo Fig 36 embodiment), wherein the screw thread is one of: an internal screw thread; or an external screw thread (Domingo et al [0089], internal screw threads 132 on the coupling part). 
With respect to claim 4, Domingo et al/Mulhollan et al discloses The connection rod as claimed in claim 2 (Domingo Fig 36 embodiment), wherein the screw thread is a partially executed screw thread (Domingo et al Fig 36-38, as the screw thread 132 does not extend fully down the shaft 134 it is interpreted as a partially executed screw thread).3 
With respect to claim 5, Domingo et al/Mulhollan et al discloses The connection rod as claimed in claim 1 (Domingo Fig 8 embodiment) wherein the first coupling part comprises a clamp configured to clamp to the tongue advancer (Domingo Fig 8, members 36 are an example of a clamp).
With respect to claim 8, Domingo et al/Mulhollan et al discloses The connection rod as claimed in claim 5 (Domingo Fig 8 embodiment) wherein the clamp comprises a protrusion configured to contact a tongue advancer proximal end when the clamp is located in a position to clamp the tongue advancer (Domingo Fig 5C, ends of clamp 36 considered to be protrusions where they clamp to the implant 14). 
With respect to claim 10, Domingo et al/Mulhollan et al discloses The connection rod as claimed in claim 1, further comprising: a removal sleeve comprising the first coupling part configured to couple the distal end of the connection rod to the tongue advancer (Domingo Fig 36, removal sleeve 132 which holds the ridges of the screw system that are interpreted as the coupling part);); and 4a removal adaptor comprising the second coupling part configured to couple the proximal end of the connection rod to the removal tool (Mulhollan et al Fig 3, body portion comprising the grooves 48 is the removal adapter, adapts the rod for the tool), wherein a proximal end of the removal sleeve is coupled to a distal end of the removal adaptor to form the connection rod (Domingo Fig 36, first and second portions 134 and 132 form the connection rod). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and sheath of Domingo et al to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Domingo et al/Mulhollan et al as applied to claim 1 above, and further in view of Forde et al (US 2002/0055767).
With respect to claim 6, Domingo et al/Mulhollan et al discloses The connection rod as claimed in claim 5 (Domingo Fig 8 embodiment).
Domingo et al/Mulhollan et al is silent on wherein the clamp comprises at least one clamping element comprising a clamping profiled inner surface element configured to clamp the tongue advancer
Forde et al teaches an analogous implant retrieval system wherein the clamp comprises at least one clamping element comprising a clamping profiled inner surface element configured to clamp the tongue advancer (Forde et al Fig 1, inner members 30/34, inner relative to the members 40 and the channel 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire clamp ends Domingo et al/Mulhollan et al to be the multi finger clamps as taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 7, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 6 (Domingo Fig 8 embodiment), wherein the connection rod is configured to be located within a hollow tube with a profiled inner surface such that as the hollow tube is moved in a distal direction over the connection rod (Domingo Fig 8, hollow tube 20 with profiled inner surface 40), the profiled inner surface moves the clamping profiled inner surface element to clamp on a tongue advancer groove (Domingo Fig 8-7, [0063]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis et al (US 2011/0308529) in view of Mulhollan et al and in view of Frazier et al. 
With respect to claim 11, Gillis et al discloses A tongue advancer implant assembly or a tongue advancer removal assembly for insertion into a respective implant tool or removal tool (Fig 31), the implant assembly or removal assembly comprising: a connection rod (Fig 31, connection rod 775) comprising: a first coupling part configured to directly couple a distal end of the connection rod to a tongue advancer (Fig 31, ends 77 of first rod directly attached to advancer 770); … wherein the connection rod is configured to transmit a tension or pulling … such that the3 100594776.1tongue advancer is configured to be retracted within the implant tool or removal tool respectively (Fig 31, rod end 77 direct contact and force applied to the advancer 770 within an implant tool 760; while the device is shown as an implanter, the reversal of methods and the current structure would allow for the use as a removal system); and a tongue advancer (Fig 31, advancer 770), comprising: a connection rod coupling directly coupling the tongue advancer to the distal end of the connection rod (Fig 31, advancer coupling 778t o connection rod coupling 777).
Gillis et al is silent on and a second coupling part configured to couple a proximal end of the connection rod to an implant tool or a removal tool, wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool directly to the tongue advancer such that the3 100594776.1tongue advancer is configured to be retracted within the implant tool or removal tool respectively; and at least one tongue advancer finger configured to be deployed by unfolding, to locate the tongue advancer.
Mulhollan et al teaches an analogous implanted system (Fig 6) having a connection rod 32 directly contacting the implanted member 46 (Fig 6), and an implant/removal tool 62 (Fig 4), and a second coupling part configured to couple a proximal end of the connection rod to an implant tool or a removal tool (Fig 4, second part 48), wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool directly to the implant such that the implant is configured to be retracted within the implant tool or removal tool respectively (Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant tool of Gillis et al to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force should the device be used in extraction (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).
Gillis et al/Mulhollan et al discloses the device as discussed above. 
Gillis et al/Mulhollan et al is silent on and at least one tongue advancer finger configured to be deployed by unfolding, to locate the tongue advancer.
Frazier et al teaches an analogous tongue implant having at least one tongue advancer finger configured to be deployed by unfolding, to locate the tongue advancer (Fig 7I-Fig 7J, advancer 26 with two fingers that unfold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue advancer of Gillis et al/Mulhollan et al to have the fingers as taught by Frazier et al in order to better engage with the surrounding tissue (Frazier et al [0122]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis et al/Mulhollan et al/Frazier et al as applied to claim 11 above, and further in view of Domingo et al.
With respect to claim 12, Gillis et al/Mulhollan et al/Frazier et al discloses The tongue advancer implant assembly or a tongue advancer removal assembly as claimed in claim 11.
Gillis et al/Mulhollan et al/Frazier et al is silent on wherein the connection rod coupling of the tongue advancer comprises at least one of: a screw thread coupling the tongue advancer to then connection rod by a connection rod screw thread; a groove coupling the tongue advancer to the connection rod by a connection rod clamping element; a ball-shaped proximal end coupling the tongue advancer to then connection rod by a connection rod clamping element.
Domingo et al teaches an analogous implant connection system wherein the connection rod coupling of the implant comprises at least one of: a screw thread coupling the implant to then connection rod by a connection rod screw thread (Fig 36-38, screw threads 132/130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rod and implant connection Gillis et al/Mulhollan et al/Frazier et al to be the screw thread as taught buy Domingo et al in order to better secure the implant to the removal device as is taught to be a known alternative (Domingo et al [0089]).

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Domingo et al in view of Mulhollan et al and in view of Forde et al.
With respect to claim 16, Domingo et al discloses A connection rod for a tongue manipulation device system (Fig 36 connection rod system 132/134 for extraction of an implant in the body, would be capable of being applied to the tongue due to its shape and current functional capabilities), the connection rod comprising: a first coupling part configured to directly couple the distal end of the connection rod to a tongue advancer (Fig 36 coupling part 132 configured to directly couple to implant 14); a second coupling part configured to couple the proximal end of the connection rod to an implant tool or a removal tool (Fig 38, second coupling part configured to couple to the removal tool/ sheath 20), wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool to the tongue advancer such that the tongue advancer is configured to be retracted within the implant tool or removal tool respectively (Fig 38, connection rod transmits the pulling force of the user directly to the implant 14) and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer…at least partially within itself (Fig 36, at least partially hollow to fit screw system 130 of implant 14).
Domingo et al is silent on wherein the second coupling part comprises a friction surface configured to be gripped within the implant tool by a suitable friction wheel that prevents the connection rod from 4exiting or leaving the implant tool via only frictional forces and provides a ratchet mechanism for providing a tension or pulling force from the implant tool, and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer, and a tongue advancer tether attached to the tongue advancer, at least partially within itself. 
Mulhollan et al teaches an analogous extraction device having a connection member 30 for removing an implanted device 46, the connection member having a first coupling part 44/38/34, a body 32, and a second coupling part that comprises a plurality of profiled grooves 48 which are an example of a friction surface which are configured to be gripped within the implant tool by a suitable friction wheel (Fig 3, grooves 48 interact with hook 90, but are capable of interacting with an unclaimed wheel member directly or indirectly) that prevents the connection rod from exiting or leaving the implant tool via only frictional forces and provides a ratchet mechanism for providing a tension or pulling force from the implant tool (Fig 2, Fig 4, Fig 3), wherein the connection rod is configured to transmit a tension or pulling force from the implant tool or the removal tool to the tongue advancer such that the tongue advancer is configured to be retracted within the implant tool or removal tool respectively (Fig 6 shows pulling force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath 20 of Domingo to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).
Domingo et al/Mulhollan et al discloses the device as discuss above. 
Domingo et al/Mulhollan et al is silent on and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer, and a tongue advancer tether attached to the tongue advancer, at least partially within itself. 
Forde et al teaches a hollow connection rod 22 which allows it to at least partially hollow (Fig 1) and configured to receive the implant 16, and a tongue advancer tether attached to the tongue advancer, at least partially within itself (Fig 1, device is hollow to receive a guide wire thus would be able to receive a tether). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection rod of Domingo et al/Mulhollan et al to be hollow as taught by Forde et al in order to more precisely reach the implant (Forde et al [0021]).
With respect to claim 17, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 16, wherein the first coupling part comprises a screw thread configured to couple to an associated tongue advancer screw thread (Domingo et al Fig 36-38, screw threads 132/130).
With respect to claim 18, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 17, wherein the screw thread is one of: an internal screw thread; or an external screw thread (Domingo et al [0089], internal screw threads 132 on the coupling part).  
With respect to claim 19, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 17, wherein the screw thread is a partially executed screw thread (Domingo et al Fig 36-38, as the screw thread 132 does not extend fully down the shaft 134 it is interpreted as a partially executed screw thread).  
With respect to claim 20, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 16.  
Domingo et al/Mulhollan et al/Forde et al as they are currently combined is silent on wherein the first coupling part comprises a clamp configured to clamp to the tongue advancer.
Forde et al teaches an analogous implant retrieval system (analogous to the needle hole threader as taught by Frazier) wherein the first coupling part comprises a clamp configured to clamp to the tongue advancer (Fig 1, clamps 30/34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Domingo et al/Mulhollan et al/Forde et al to be the clamps as further taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 21, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 20, wherein the clamp comprises at least one clamping element comprising a clamping profiled inner surface element configured to clamp the tongue advancer (Forde et al Fig 1, inner members 30/34, inner relative to the members 40 and the channel 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Domingo et al/Mulhollan et al/Forde et al to be the clamps as further taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 22, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 21, wherein the connection rod configured to be located within a hollow tube with a profiled inner surface such that as the hollow tube is moved in a distal direction over the connection rod, the profiled inner surface moves the clamping profiled inner surface element to clamp on a tongue advancer groove (Frazier Fig 71G, hollow tube 846) (Forde et al [0028], outer sheath 18 moves clamps 30/34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Domingo et al/Mulhollan et al/Forde et al to be the clamps as further taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 23, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 20, wherein the clamp comprises a protrusion configured to contact a tongue advancer proximal end when the clamp is located in a position to clamp the tongue advancer (Forde et al Fig 3, protrusion 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device retriever/needle threader of Domingo et al/Mulhollan et al/Forde et al to be the clamps as further taught buy Forde et al in order to better secure the implant to the removal device (Forde et al [0006]).
With respect to claim 24, Domingo et al/Mulhollan et al/Forde et al discloses The connection rod as claimed in claim 16, further comprising: a removal sleeve comprising the first coupling part configured to couple the distal end of the connection rod to the tongue advancer (Domingo Fig 36, removal sleeve 132 which holds the ridges of the screw system that are interpreted as the coupling part); and a removal adaptor comprising the second coupling part configured to couple the proximal end of the connection rod to the removal tool (Mulhollan et al Fig 3, body portion comprising the grooves 48 is the removal adapter, adapts the rod for the tool), wherein a proximal end of the removal sleeve is coupled to a distal end of the removal adaptor to form the connection rod (Domingo Fig 36, first and second portions 134 and 132 form the connection rod). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and sheath of Domingo et al to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Domingo et al/Mulhollan et al as applied to claim 1 above, and further in view of Forde et al.
With respect to claim 25, Domingo et al/Mulhollan et al disclose The connection rod as claimed in claim 1, wherein the second coupling part comprises a plurality of profiled grooves (Mulhollan et al Fig 3, grooves 48), each profiled groove extending circumferentially around the connection rod in a plane perpendicular to a longitudinal axis of the connection rod (Mulhollan et al Fig 3, grooves 48 interact with hook 90, but are capable of interacting with an unclaimed wheel member directly or indirectly) and being configured to interact with at least one hook or gearwheel to provide a ratchet mechanism for providing a tension or pulling force from the implant tool (Mulhollan et al Fig 3, grooves 48 interact with hook 90, but are capable of interacting with an unclaimed wheel member directly or indirectly) and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer… at least partially within itself (Domingo Fig 36, at least partially hollow to fit screw system 130 of implant 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and connection member of Domingo et al to have the force system and the interactive grooves as taught by Mulhollan et al in order to allow for a controlled and strong pulling force (Mulhollan et al col 2 ln 10-20, col 1 ln 60-65).
Domingo et al/Mulhollan et al is silent on and wherein the connection rod is at least partially hollow and configured to receive the tongue advancer, and a tongue advancer tether attached to the tongue advancer, at least partially within itself.
Forde et al teaches a hollow connection rod 22 which allows it to at least partially hollow (Fig 1) and configured to receive the implant 16, and a tongue advancer tether attached to the tongue advancer, at least partially within itself (Fig 1, device is hollow to receive a guide wire thus would be able to receive a tether). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection rod of Domingo et al/Mulhollan et al to be hollow as taught by Forde et al in order to more precisely reach the implant (Forde et al [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM BAKER/Examiner, Art Unit 3786